WOODS, Circuit Judge.
The defendant Edward Crandol, alias Carl Crandol, demurs to an indictment charging him in the first count with a violation of section 125 of the Penal Code, in that he falsely stated ini an application required by the Civil Service Commission of the United States “that he had never been indicted for or convicted of any crime or misdemeanor, or arrested upon any charge,” and in the second count charging him with a violation of the same section in that he falsely stated in his application “that he had never been in the military or naval service of the United States.” The oath is alleged to have been taken before E. M. Brewer, recorder.
The demurrer to the indictment must be overruled for these reasons : The statute authorizes the President of the United States, with the aid of the Civil Service Commission “to prescribe such regulations for the admission of persons into the civil service of the United States as may best promote the efficiency thereof, and ascertain the fitness of 'each candidate in respect to age, health, character, knowledge, and ability for the branch of service in which he seeks to enter,” Comp. St. 1913, § 3213. The regulations thus authorized may embrace the requirement that an applicant shall answer under oath questions bearing on his fitness in tire respects mentioned in the statute. The questions propounded in the application in this case were authorized by the regulations prescribed by the President in accordance with law. The act approved August 23, 1912, provides:
“Members of the Civil Service Commission and its duly authorized representatives are hereafter authorized to administer oaths to witnesses in any matter depending before the Civil Service Commission.” 37 Stat. 372.
To hold, as is contended, that the words “any matter depending before tire Civil Service Commission” are restricted in meaning to matters involving formal hearings, would be to limit unduly the meaning of the words and distort their natural sense. When one becomes an applicant for a position in the civil service of the United States, his application is a matter depending before the Civil Service Commission.
The position taken that “witnesses” means in the statute those testifying in a judicial or other formal inquiry is also unsound. Th'e word “witnesses” is used in its ordinary sense, and includes all persons whose declarations under oath are received for any legal purpose, and embraces deponents in affidavits. The recorder is a representative of the Civil Service Commission, duly authorized by it to administer oaths of witnesses, and is therefore a person authorized by the laws of the United States to administer oaths.
A number of authorities have been cited by counsel on both sides more or less pertinent to the questions involved, but the latest and highest authority I think clearly supports the conclusion reached. *333United States v. Smull, 236 U. S. 405, 35 Sup. Ct. 349, 59 L. Ed. 641. In a well-considered opinion, the Court of Appeals of the District of Columbia has reached the same conclusion. Johnson v. United States, 26 App. D. C. 128. .

<§E»For other cases see same topic & KEY-NUMBEIt in all Key-Numbered Digests & Indexes